Case 1:16-cv-20027-EGT Document 137 Entered on FLSD Docket 04/06/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.: 1:16-CV-20027-EGT

  FLOR ANDREA RODRIGUEZ ASALDE,                       )
  et. al,                                             )
                                                      )
           Plaintiff,                                 )
                                                      )
     vs.                                              )
                                                      )
  FIRST CLASS PARKING SYSTEMS LLC,                    )
  et al.,                                             )
                                                      )
           Defendants.                                )
                                                      )

                         NOTICE OF DISASSOCIATION OF COUNSEL

           1.   The Plaintiffs in this action is represented by the firm, J.H. Zidell, P.A. The

  undersigned has been employed by the firm, J.H. Zidell, P.A., and in the course of

  representation, the undersigned was associated as representing the Plaintiffs in this action. As of

  4/2/20, the undersigned is no longer employed by the firm of J.H. Zidell, P.A.

           2. As the undersigned will no longer be employed by the firm, J.H. Zidell, P.A., the

  undersigned will no longer represent the Plaintiffs in this action. However, the Plaintiffs remain

  represented by the firm J.H. Zidell, P.A. and its constituent attorneys. The undersigned is taking

  no active cases from J.H. Zidell, PA, and all active clients shall remain represented by J.H.

  Zidell, P.A., and its constituent attorneys.

           WHEREFORE, the undersigned notices the Court and Parties that the undersigned will

  no longer be employed at J.H. Zidell, PA as discussed above, and will not be representing the

  Plaintiffs or otherwise performing legal work for such Plaintiffs in this matter.




                                                 1 of 2
Case 1:16-cv-20027-EGT Document 137 Entered on FLSD Docket 04/06/2020 Page 2 of 2



                              Respectfully submitted,

                               LISA KUHLMAN
                               J.H. ZIDELL, P.A.
                          ATTORNEY FOR PLAINTIFF
                            300 71ST STREET, #605
                           MIAMI BEACH, FL 33141
                                PH: 305-865-6766
                              FAX: 305-865-7167
                 EMAIL: LKUHLMAN.JHZIDELLPA@GMAIL.COM
                           FLORIDA BAR NO. 978027

                      BY:___/s/___Lisa Kuhlman______________
                                  LISA KUHLMAN

                           CERTIFICATE OF SERVICE

   I HEREBY CERTIFY THAT A TRUE AND CORRECT COPY OF THE FOREGOING
                    WAS SENT VIA CM/ECF ON 4/6/20 TO:

                            ALL CM/ECF RECIPIENTS


                      BY:___/s/___Lisa Kuhlman______________
                                  LISA KUHLMAN




                                      2 of 2
